Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-21-00108-CV

                           IN THE INTEREST OF B.K.C., a Child

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA00984
                        Honorable Mary Lou Alvarez, Judge Presiding

     BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellants are unable to afford payment of court costs. No costs of court are taxed in this appeal.

       Dad’s court-appointed appellate counsel’s motion to withdraw is DENIED

       SIGNED August 25, 2021.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice